Citation Nr: 9918744	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-477 95	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for frostbite.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for residuals of 
venereal disease.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for pseudofolliculitis 
barbae.

8.  Entitlement to a compensable rating for residuals of a 
stab wound to the left arm, to include hypesthesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Roanoke, Virginia RO that denied service connection 
for a back disability, frostbite, a heart disorder, residuals 
of venereal disease, headaches, and pseudofolliculitis 
barbae.  This matter also comes before the Board on appeal 
from a July 1996 rating decision by the Roanoke, Virginia RO 
that denied service connection for diabetes mellitus and 
granted service connection for residuals of a stab wound to 
the left arm, to include hypesthesia, evaluated as 
noncompensable from January 1995.

Consideration of the issues of entitlement to service 
connection for a back disability, headaches and a heart 
disorder and the issue of entitlement to a compensable rating 
for residuals of a stab wound to the left arm, to include 
hypesthesia, is deferred pending completion of the 
development sought in the REMAND below.



FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
diabetes mellitus, frostbite, residuals of venereal disease, 
and pseudofolliculitis barbae are not accompanied by any 
medical evidence to support those allegations.

2.  The claims for entitlement to service connection for 
diabetes mellitus, frostbite, residuals of venereal disease, 
and pseudofolliculitis barbae are not plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for diabetes 
mellitus, frostbite, residuals of venereal disease, and 
pseudofolliculitis barbae are not well grounded.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


The veteran served on active duty from July 1979 to June 
1982.

An April 1980 service medical record notes that the veteran 
was seen with complaints of a "burning sensation."  He 
indicated that his last sexual contact was "6 days ago."  
Assessment was rule out gonorrhea.  The veteran was referred 
to a doctor.

In addition, service medical records note that the veteran 
was seen on numerous occasions with complaints of papules on 
the face and neck.  He was eventually placed on permanent 
profile in March 1981 for pseudofolliculitis barbae.

Service medical records show that during active service there 
were no complaints or findings of diabetes mellitus.  On both 
the pre-enlistment examination report of May 1979 and the 
examination report of February 1981, the laboratory tests for 
sugar were negative.  Service medical records note no 
complaints or findings of frostbite.

Following service, an April 1985 quadrennial examination 
report notes the veteran's history of venereal disease.  
Examination revealed no defects or diagnoses.  The laboratory 
test for sugar was negative.   The veteran was found to be 
physically qualified for retention.

A January 1995 VA outpatient treatment report notes the 
veteran's complaints, to include: weight loss, excessive 
thirst, and frequent urination.  Impression included newly 
diagnosed diabetes mellitus.

A VA report of hospitalization dated in January 1995 notes 
that the veteran was seen with complaints of polyuria and 
polydipsia for three months.  A history of a stab wound in 
the arm in 1980 and treatment for latent syphilis in 1982 was 
noted.  The veteran was admitted for control of his blood 
glucose and his probable diabetic ketoacidosis.  Discharge 
diagnoses included insulin dependent diabetes mellitus, 
hyperlipidemia and alcohol abuse.

VA outpatient treatment reports dated in 1995 note that the 
veteran was seen on several occasions with various 
complaints.  Specifically, a January 1995 chest x-ray noted 
no cardiopulmonary abnormalities.  February 1995 outpatient 
treatment records note that the veteran was seen for 
treatment of newly diagnosed diabetes mellitus.

A May 1996 VA examination report notes the veteran's 
complaints of: cold intolerance in the left calf claimed as a 
residual of frostbite incurred during service; difficulty in 
urination claimed as a residual of venereal disease treated 
during service; diabetes mellitus; and a rash secondary to 
shaving.  Examination revealed that the veteran "[w]ears a 
beard and cannot shave without causing a rash."  It was 
noted that the veteran's diabetes was being treated with 
insulin.  Other than the findings noted above, neurological 
examination was normal.  No clinical findings of frostbite of 
the lower leg were noted.  No residuals of venereal disease 
were noted.  Diagnoses included diabetes mellitus.

VA treatment records dated from 1996 to 1998 note a history 
of diabetes mellitus.  The treatment records note no 
complaints or findings of frostbite, residuals of venereal 
disease, or pseudofolliculitis barbae.

Analysis

Diabetes Mellitus

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1131, 7104 
(West 1991).

Moreover, where a veteran served continuously for ninety days 
or more after December 31, 1946 and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for diabetes mellitus is not 
well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran's 
service medical records do not show any diagnosis referable 
to diabetes mellitus and that all laboratory tests for sugar 
were negative.  Moreover, there is no diagnosis of diabetes 
mellitus during the one-year presumptive period following the 
veteran's separation from active service in June 1982.  The 
earliest medical evidence of diabetes mellitus is a January 
1995 VA outpatient treatment report.  The Board notes that 
the 1995 medical assessment, diabetes mellitus, has never 
been linked to the veteran's period of military service.  The 
veteran maintains that his diabetes mellitus is related to 
military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

No competent medical evidence has been presented which tends 
to prove that the veteran has diabetes mellitus that is 
related to service.  Moreover, while the requirement that 
there be a nexus between a current disability and service may 
be satisfied by a presumption that diabetes mellitus 
manifested itself to a compensable degree within a year of 
service, evidence tending to show that this has been the case 
has not been submitted.  Caluza, supra.

Frostbite

As with the claim for service connection for diabetes 
mellitus, the threshold question to be answered is whether 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
explained below, the Board finds that the appellant's claim 
for service connection for frostbite is not well grounded.

To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan, supra.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
of Appeals for Veterans Claims noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability . . . In the absence of proof of a present 
disability there can be no valid claim."

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  In the case at hand, 
the veteran contends that he has frostbite that is related to 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, supra; Espiritu, 
supra.  No evidence has been submitted which tends to show 
that frostbite was present in service.  Furthermore, the 
veteran has not presented any medical evidence of a current 
diagnosis of frostbite.  Without competent medical evidence 
showing that the veteran presently experiences disability 
that has a nexus to service, his claim may not be considered 
well grounded and therefore must be denied.  Brammer, supra.

Residuals of Venereal Disease

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107; Gilbert, supra.  As explained below, the Board finds 
that the appellant's claim for service connection for 
residuals of venereal disease is not well grounded.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  In the case at hand, 
the veteran contends that he has residuals of venereal 
disease that are related to service.  However, lay assertions 
of medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit, supra; Espiritu, supra.  The veteran has not 
presented any evidence of a current diagnosis of venereal 
disease.  In addition, the veteran has not presented any 
evidence of any current residuals from the venereal disease 
treated during service.  Without competent evidence showing 
that the veteran presently experiences disability, his claim 
may not be considered well grounded and therefore must be 
denied.  Brammer, supra.



Pseudofolliculitis Barbae

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107; Gilbert, supra.  As explained below, the Board finds 
that the appellant's claim for service connection for 
pseudofolliculitis barbae is not well grounded.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  In the case at hand, 
the veteran contends that he has pseudofolliculitis barbae 
that is related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit, supra; Espiritu, supra.  Although evidence has 
been submitted which shows that pseudofolliculitis barbae was 
present in service, the veteran has not presented any medical 
evidence of a current diagnosis of pseudofolliculitis barbae.  
While a May 1996 VA examination report notes that the veteran 
cannot shave without causing a rash, no such rash was noted 
to be currently present.  Without competent medical evidence 
showing that the veteran presently experiences disability 
that has a nexus to service, his claim may not be considered 
well grounded and therefore must be denied.  Brammer, supra.  
Obviously, however, this decision would not prohibit the 
veteran from providing medical evidence of pseudofolliculitis 
barbae in the future, which may provide a basis for reopening 
his claim. 


ORDER

The claim for entitlement to service connection for diabetes 
mellitus is denied.

The claim for entitlement to service connection for frostbite 
is denied.

The claim for entitlement to service connection for residuals 
of venereal disease is denied.

The claim for entitlement to service connection for 
pseudofolliculitis barbae is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a back disability and headaches.  
Specifically, the veteran maintains that he was treated for a 
back disability during service, and the disability persists 
to this day.  The veteran further maintains that his 
headaches are caused by his back disability.

In the case at hand, service medical records note that the 
veteran was seen on several occasions with complaints of low 
back pain.  Diagnoses included chronic back strain and muscle 
pull.  A May 1996 VA examination report notes the veteran's 
complaints of low back pain and findings of limitation of 
motion; however, no opinion was rendered by the examiner as 
to whether currently found low back disability was related to 
the complaints of back problems noted in the veteran's 
service medical records.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  In this case, the RO 
has determined that the claim for service connection for low 
back disability is well grounded thereby triggering the duty 
to assist.  The United States Court of Appeals for Veterans 
Claims stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  If the Board determines, while reviewing a claim, 
that further evidence or clarification of the evidence is 
essential for a proper appellate decision, it shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken.  38 C.F.R. § 19.9 (1998).  In 
light of the above, it is the decision of the Board that in 
order to fully address the substance of the present appeal, 
further evidentiary development is in order.  Specifically, a 
medical opinion as to whether any currently found low back 
disability is related to the complaints of back problems 
noted in the veteran's service medical records is needed.

The Board also notes that, as the veteran is claiming that 
his headaches are caused by his back disability, the issue of 
entitlement to service connection for headaches is 
inextricably intertwined with the issue of service connection 
for a back disability.  Therefore, consideration of 
entitlement to service connection for headaches will be 
deferred until after the issue of entitlement to service 
connection for a back disability is completely developed and 
reviewed by the RO.

The veteran also contends that the RO erred by failing to 
grant service connection for a heart disorder.

The Board observes that the veteran indicated in a November 
1997 statement that he was attaching a September 1997 
treatment record from Dr. Archer of the Hampton VA Medical 
Center (VAMC).  The veteran indicated that the treatment 
record notes a diagnosis of "an enlarged heart murmur 
condition."  Significantly, however, this treatment record 
is not included in the evidence of record and no attempt was 
made to obtain the veteran's complete record of treatment at 
the Hampton VAMC.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review may be 
undertaken.

The veteran also contends that he is entitled to a 
compensable rating for residuals of a stab wound to the left 
arm, to include hypesthesia.

On review of the evidence pertaining to the veteran's left 
arm, the Board notes the available medical evidence is 
somewhat ambiguous with regard to the nature and extent of 
the residuals of the veteran's stab wound.  Specifically, the 
evidence of record notes that the veteran sustained a stab 
wound to the left arm during service.  Following service, the 
veteran complained of numbness in the left forearm.  By 
rating decision dated in July 1996, the RO granted service 
connection for residuals of a stab wound to the left arm, to 
include hypesthesia, evaluated as noncompensable under 
Diagnostic Code 7805, other scars.  In August 1996 the 
veteran was diagnosed with carpal tunnel syndrome; he 
underwent carpal tunnel release in January 1997.  The records 
from this surgery have not been associated with the claims 
folder.  The evidence of record does not indicate whether the 
veteran's carpal tunnel syndrome is related to his service-
connected stab wound.  In view of the foregoing, the Board 
finds that further medical evaluation and clarification is 
warranted prior to appellate review.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, it appears that 
additional development of the evidence is necessary.  
Accordingly, the case is hereby REMANDED back to the RO for 
the following development:

1.  The RO should contact the Hampton 
VAMC and request photocopies of all 
previously unobtained treatment records 
pertaining to the appellant's complaints 
of a heart disorder and residuals of a 
stab wound to the left arm, to include 
January 1997 surgical reports and a 
September 1997 treatment record from Dr. 
Archer.  All medical records obtained 
should be associated with the claims 
folder.

2.  Arrangements should be made to have 
the veteran undergo a special orthopedic 
examination in order to determine the 
nature of any low back disability 
present.  The claims folder must be made 
available to the examiner for review.  
Following a review of the claims folder, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that currently found back disability 
was related to the low back problems 
reported in service.  The rationale for 
the opinion should be fully expressed.

3.  Arrangements should be made to have 
the veteran undergo a special VA 
neurological examination in order to 
ascertain the nature and severity of the 
veteran's service-connected residuals of 
a stab wound to the left arm.  The claims 
folder must be made available to the 
examiner for review.  Following a review 
of the claims folder, the examiner should 
express an opinion as to whether the 
veteran's carpal tunnel syndrome is 
related to his service-connected 
disability.  If no such relationship is 
found, the examiner should dissociate 
symptoms due to the stab wound from those 
symptoms due to the carpal tunnel 
syndrome.  The rationale for all opinions 
should be fully expressed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

